Citation Nr: 9903786	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-05 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 1, 1996, 
for additional compensation benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's appeal has been advanced on the docket for the 
Board's review, in accordance with 38 U.S.C.A. § 7107(a)(2) 
and 38 C.F.R. § 20.900(c), due to administrative error.

The veteran's representative has requested equitable relief 
under the provisions of 38 U.S.C.A. § 503.  A grant of 
equitable relief is solely within the discretion of the 
Secretary of the Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet.App. 
303 (1992).  The request will be referred to the Chairman of 
the Board for consideration under 38 C.F.R. § 2.7 after this 
decision of the Board has been issued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In November 1945, service connection was granted for 
residuals of gunshot wound to the right ankle and a 50 
percent was assigned using the provisions of the 1933 rating 
schedule.  In June 1946, the rating was reduced to 20 
percent, effective from April 23, 1946.  In October 1946, the 
Board increased the evaluation to 30 percent, effective from 
April 23, 1946, which was effectuated by the RO that month.  

3.  The veteran has been married to his spouse since August 
12, 1945.  Documentation of this fact has been on file.

4.  Effective October 1, 1978, Public Law 95-479 amended 
38 U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to 
provide additional compensation for dependents for any 
veteran with service-connected disabilities rated not less 
than 30 percent.

5.  In February 1997, the veteran submitted a copy of his 
marriage certificate and executed VA Form 21-686c, 
Declaration of Status of Dependents. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 
1996, for additional compensation benefits for a dependent 
spouse have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 
5111 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.114, 3.151, 
3.400(p) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

Following the veteran's discharge from service, he applied 
for and received VA compensation benefits.  He was awarded a 
50 percent rating, under the provisions of the 1933 rating 
schedule, for residuals of gunshot wound to the right ankle 
in November 1945.  In June 1946, the rating was reduced to 20 
percent, effective April 23, 1946.  In October 1946, the 
Board increased the evaluation to 30 percent, effective from 
April 23, 1946, which was effectuated by the RO that month.  
This rating has remained in effect since that time.  

Effective October 1, 1978, Public Law 95-479 amended 
38 U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to 
provide additional compensation for dependents for any 
veteran with service-connected disabilities rated not less 
than 30 percent.  This was liberalizing legislation in that 
prior to amendment of the statute, a combined disability 
rating of not less than 50 percent was required for 
entitlement to additional compensation for dependents.  
38 U.S.C.A. § 315 (1976).

The claims file reflects that in February 1997, the veteran 
submitted a copy of his marriage certificate and executed VA 
Form 21-686c, Declaration of Status of Dependents.  The 
documents showed that he had been married since August 1945.  
That month, the RO amended the veteran's disability 
compensation to include additional benefits for his spouse, 
and assigned an effective date from March 1, 1996.  

At a personal hearing in July 1998, the veteran maintained 
that the additional compensation allowance for his wife 
should be paid retroactively from October 1, 1978, because he 
had previously reported on his original claim for 
compensation in October 1945 that he was married.  
Additionally, he testified that he had not received the 
computer generated letter from VA in November 1978 informing 
him that he had the right to file for additional allowances 
for his dependents under PL 95-479, in as much, as he had a 
30 percent disability rating.  See July 1998 hearing 
transcript.  

Analysis

In order for a veteran to receive a benefit paid or furnished 
under the laws administered by the Secretary, he or she must 
file a claim in the form prescribed by the Secretary.  38 
U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).

When a veteran is granted benefits based on liberalizing 
legislation, the effective date of the award will be fixed in 
accordance with the facts found, but in no case will it be 
earlier than the effective date of the legislation.  If a 
claim is reviewed at the request of the veteran more than one 
year after the effective date of the liberalizing VA law or 
issue, benefits may be authorized for a period of one year 
prior to the date of the receipt of such request.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  While entitlement 
begins from that date, payment of said benefits begins on the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a).

As noted above, the effective date of Public Law 95-479 was 
October 1, 1978, and the veteran's claim for additional 
benefits for his spouse under that law dates from February 7, 
1997, the date of receipt of his request.  Hence, while the 
veteran had potential eligibility for a dependent spouse in 
October 1978, he did not submit a claim for such additional 
disability compensation until February 1997.  In order for 
any VA benefits to be paid to an individual, a specific claim 
must be filed for such a benefit.  Thus, the proper effective 
date for additional compensation benefits is March 1, 1996, 
one year prior to the date of the veteran's claim.

Although the RO may have had notice of the veteran's 
dependent spouse at the time Public Law 95-479 went into 
effect, it was still necessary, in fact, mandatory, that the 
veteran file an application for the benefit sought subsequent 
to the enactment of Public Law 95-479 in order for such 
benefits to be paid.  In other words, although the RO knew in 
1945 that the veteran was married, his dependent's status 
could have changed and it would have been necessary for him 
to confirm his dependent's status as of October 1978 or at 
some point thereafter.

The veteran contends that the VA failed to notify him that 
liberalizing legislation had been enacted.  In this regard, 
the Board points out that the United States Court of Veterans 
Appeals (Court), in Gold v. Brown, 7 Vet App 315 (1995), held 
that there was no duty to notify potential beneficiaries of 
the change in the law allowing additional benefits for 
dependents of veterans with 30 percent disability ratings as 
opposed to 50 percent ratings.  Further, the Court concluded 
that the Secretary of Veteran's Affairs had no duty under 38 
U.S.C.A. § 5110 (g) to inform potential beneficiaries of new 
laws affecting compensation.  As such, in this case VA was 
under no duty to inform the veteran of the amendment to 38 
U.S.C.A. § 1115.  The Board acknowledges the representative's 
attempt to differentiate the facts of this case from Gold, 
however, the evidence does not show that the veteran had 
established entitlement to dependency allowance under the 
1933 schedule as suggested.  

While it is unfortunate that the veteran did not learn 
earlier of the changes brought about by Public Law 95-479, 
the Board notes that everyone dealing with the Government is 
charged with knowledge of the Federal statutes and agency 
regulations.  Morris v. Derwinski, 1 Vet.App. 260, 265 
(1990).  In addition, everyone is bound by these regulations 
". . . regardless of actual knowledge of what is in the 
[r]egulations or of the hardships resulting from innocent 
ignorance."  Id., quoting Fed. Crop Ins. Corp. v. Merrill, 
322 U.S. 380, 384-385 (1947).  Furthermore, the VA is under 
no legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits.  
Hill v. Derwinski, 2 Vet.App. 451 (1991); Lyman v. Brown, 5 
Vet.App. 194 (1993).  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date prior to March 1, 1996, for additional 
compensation benefits for a dependent spouse.  38 U.S.C.A. §§ 
5101, 5107, 5110, 5111; 38 C.F.R. §§ 3.114(a), 3.151(a), 
3.400(p).



ORDER

Entitlement to an effective date earlier than March 1, 1996, 
for additional compensation benefits for a dependent spouse 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

